The plaintiff Rita Johnson’s petition for certification for appeal from the Appellate Court, 33 Conn. App. 6 (AC 12009), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court lacked subject matter jurisdiction because the plaintiff’s motion to amend the return date, having been filed after the original return date, could not be granted pursuant to Connecticut General Statutes § 52-72?”*

 It is hereby ordered, sua sponte, that the judgment of the Appellate Court in the captioned matter be summarily reversed in light of this court’s decision in Concept Associates, Ltd. v. Board of Tax Review, 229 Conn. 618, 626 (1994), and the case is remanded to that court with direction to remand the case to the trial court with direction to vacate its order granting the defendant’s motion for summary judgment as to Rita Johnson. July 7, 1994.